Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20            PageID.481      Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MARK W. DOBRONSKI,

         Plaintiff,                              Case No. 2:18-cv-11055
v.
                                                 Marianne O. Battani
                                                 United States District Judge
ALARM MANAGEMENT II, L.L.C.
d/b/a SONITROL GREAT LAKES,                 R. Steven Whalen
a Michigan limited liability company,       United States Magistrate Judge

        Defendant.
________________________/


            OPINION AND ORDER DENYING MOTION FOR LEAVE
                   TO AMEND COMPLAINT [ECF NO. 25]


      Pro se Plaintiff Mark Dobronski (“Dobronski”) initially filed this lawsuit on

November 2, 2017 in state court, alleging that Defendant Alarm Management II, LLC

d/b/a Sonitrol Great Lakes (“Sonitrol”) violated the Telephone Consumer Protection Act

of 1991 (“TCPA”), 47 U.S.C. § 227, and the Michigan Home Solicitation Sales Act

(“MHSA”), M.C.L. §§ 445.111 to 445.117, by placing two telemarketing calls to his

residential telephone number in October and November 2017, respectively. ECF No. 28-

2. Then, on March 21, 2018, Dobronski filed his “First Amended Complaint” in state

court. ECF No. 28-3. On April 2, 2018, Sonitrol removed this matter to federal court

pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1331.


                                           -1-
Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20             PageID.482     Page 2 of 8



       Before the Court at this time is Dobronski’s second motion for leave to amend the

complaint, filed over a year after removal. ECF No. 25.1 For the reasons discussed below,

the motion will be DENIED.

                                       I.   FACTS

       Dobronski’s original five-count complaint in state court alleged that he received

two telephone solicitations “on his residential telephone” from Sonitrol on two occasions:

at approximately 9:15 a.m. on October 25, 2017 and at approximately 11:15 a.m. on

November 1, 2017. ECF No. 28-2, PageID.323; ECF No. 28-2, PageID.324. Dobronski

asserted that these two phone calls violated the TCPA and MHSA because they were

made to his “residential” telephone numbers. See ECF No. 48-2. He alleged that his

residential telephone numbers were listed on the national do-not-call registry during the

relevant time period. ECF No. 28-2, PageID.322.

       On March 21, 2018, Dobronski amended his complaint in state court. The

amended complaint was largely identical to the original complaint, except that it

identified Dobronski’s residential telephone numbers as (734) 424-1212 and (734) 424-

2424 and pled, in the alternative, that Sonitrol’s calls were placed to a phone number that

functions both as an emergency telephone line for a law enforcement agency and as a

radio common carrier service. ECF No. 28-3, PageID.328-329.



1
 The case was reassigned to me on December 23, 2019, and all pretrial matters were
referred to me on January 28, 2020. ECF No. 38.

                                            -2-
Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20             PageID.483      Page 3 of 8



       On May 14, 2019, Dobronski filed the instant motion. ECF No. 25. Dobronski

seeks to amend his complaint again, this time to assert that the two telephone calls

allegedly placed on October 25 and November 1 to the phone numbers listed above were

actually placed to telephone number (734) 641-2300. ECF No. 25, PageID.279-280.

Dobronski alleges that this telephone number is assigned to Adrian & Blissfield Rail

Road Company (“A&B Railroad”), where he serves as the chief executive officer. Id. at

PageID.275. Dobronski also says that (1) A&B Railroad is a law enforcement agency; (2)

(734) 641-2300 is an emergency line of a law enforcement agency; (3) (734) 641-2300 is

the telephone number for A&B Railroad’s radio common carrier service; and (4) (734)

641-2300 was listed on the national do-not-call registry during the relevant time period.

Id.

                            II.   STANDARD OF REVIEW

       Where the time has passed for a party to amend a pleading under Fed.R.Civ.P.

15(a)(1), then Rule 15(b)(2) provides, “In all other cases, a party may amend its pleading

only with the opposing party's written consent or the court's leave. The court should freely

give leave when justice so requires.” In evaluating a motion to amend, the Court should

consider whether there has been undue delay in filing, lack of notice to the opposing

party, and undue prejudice to the opposing party. See Foman v. Davis, 371 U.S. 178

(1962); Crawford v. Roane, 53 F.3d 750, 753 (6th Cir.1995). Delay alone is an

insufficient reason to deny a motion for leave to amend; there must also be a showing of


                                            -3-
Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20                PageID.484      Page 4 of 8



prejudice. Ziegler v. Aukerman, 512 F.3d 777, 786 (6th Cir. 2008)(quoting Moore v. City

of Paducah, 790 F.2d 557, 562 (6th Cir. 1986)). However, “[t]he longer the period of

unexplained delay, the less will be required of the nonmoving party to show prejudice.”

Minor v. Northville Public Schools, 605 F.Supp. 1185, 1201 (E.D.Mich.1985).

       This court has held that “[a] party seeking to amend an answer must act with due

diligence if it intends to take advantage of [Rule 15’s] liberality.” Saginaw Chippewa

Indian Tribe of Michigan v. Granholm, 2008 WL 4808823, at *8 (E.D. Mich. Oct. 22,

2008) (Ludington, J.) (internal quotation omitted). Consistent with Foman’s analysis, in

Perkins v. American Elec. Power Fuel Supply, Inc., 246 F.3d 593, 605 (6th Cir. 2001), the

Sixth Circuit listed several factors to consider when deciding whether to allow an

amendment: “the delay in filing, the lack of notice to the opposing party, bad faith by the

moving party, repeated failure to cure deficiencies by previous amendments, undue

prejudice to the opposing party, and futility of amendment.” The decision “as to when

‘justice requires’ an amendment is within the discretion of the trial judge . . . .” Loftis v.

United Parcel Service, Inc., 342 F.3d 509, 513 (6th Cir. 2003) (quoting Head v. Jellico

Housing Authority, 870 F.2d 1117, 1123 (6th Cir. 1989)).

                                    III.   DISCUSSION

       First, there has been undue delay in bringing Dobronski’s motion to amend. He

filed his initial complaint in state court on November 2, 2017, and his first amended

complaint on March 21, 2018. The discovery schedule was amended by stipulation four


                                              -4-
Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20               PageID.485     Page 5 of 8



times, with a final discovery cut-off date of May 27, 2019. Yet, Dobronski did not file

this motion to amend until May 14, 2019, only 13 days before the close of discovery and

two days after his deposition.

       Why did Dobronski wait until the 11th hour to file this motion? Although one

would think that, as the Plaintiff, he would have been aware of what numbers were called,

he now disavows the allegation pled in his first amended complaint that the calls were

placed to his residential telephone. In any event, Sonitrol correctly points out that since

June 2018, Dobronski has repeatedly been provided with evidence that the telephone calls

at issue were placed to (734) 641-2300, not his residential numbers. ECF No. 28,

PageID.310. For example:

       1.     On June 14, 2018, Sonitrol served Dobronski with its first set of discovery
              responses, in which it produced call logs and audio recordings showing that
              the calls were made to (734) 641-2300. ECF No. 28, PageID.310; see also
              ECF No. 28-6, PageID.370; ECF No. 28-7, PageID.372-373.

       2.     On June 19, 2018, Sonitrol served Dobronski with a motion for sanctions,
              in which it set forth the facts establishing that Sonitrol telephoned (734)
              641-2300 on two occasions. ECF No. 28, PageID.311; see also See ECF
              No. 9.

       3.     On July 12, 2018, Dobronski filed his response to Sonitrol’s motion for
              sanctions. ECF No. 28, PageID.311; see also ECF No. 10. In his response,
              Dobronski did not dispute that the telephone calls were placed to (734) 641-
              2300. ECF No. 28, PageID.311; see also ECF No. 10.

       4.     On April 19, 2019, EAM Staffing (“EAM”)2 served its responses to

       2
        EAM is Sonitrol’s agent. See ECF No. 28-12, PageID.392. During the relevant
time period, EAM helped Sonitrol recruit salespeople and placed phone calls on
Sonitrol’s behalf. Id.

                                             -5-
Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20               PageID.486     Page 6 of 8



              Dobronski’s third-party subpoena, which included documents and audio
              recordings. ECF No. 28, PageID.311. These responses established that
              EAM called Teletech at (734) 641-2300. See id. (citing ECF No. 28-7;
              ECF No. 29-9; ECF No. 28-10; ECF No. 28-11).

       5.     On April 25, 2019, Dobronski deposed Brandon Malson, a corporate agent
              for EAM. ECF No. 28, PageID.311; see also ECF No. 28-12, PageID.390.
              Malson testified that EAM called (734) 641-2300. See ECF No. 28-12,
              PageID.402.


       Thus, Dobronski has known at least since June 2018–more than 11 months before

filing the present motion to amend– that the telephone calls at issue were placed to

Teletech at (734) 641-2300, not his residential numbers as alleged in the original and first

amended complaint. See ECF No. 28, PageID.312. . Sonitrol persuasively argues that

Dobronski’s delay is “especially inexcusable” given that Judge Battani, in her March 18,

2019 Opinion and Order, found that the factual inaccuracies in Dobronski’s first amended

complaint could have been “cured” through amendment of the complaint. ECF No. 28,

pageID.311; see also ECF No. 23, PageID.261 (Judge Battani’s opinion). Yet Dobronski

waited more than two additional months (and only after his own deposition) to file this

motion. See Perkins v. Am. Elec. Power Fuel Supply, Inc., 246 F.3d 593, 605 (6th Cir.

2001)(“Nevertheless, we note that the court only four months earlier gave Plaintiff an

opportunity to cure deficiencies in his complaint and Plaintiff declined to do so. Having

found that Plaintiff had not shown justification for an amendment to add new claims or

new parties to his complaint, the district court did not abuse its discretion in denying the

motion to amend.”). Last, Sonitrol highlights that Dobronski filed the instant motion only


                                             -6-
Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20                PageID.487     Page 7 of 8



thirteen days before the end of discovery, ECF No. 29, PageID.298, 311, and two

business days after his deposition. ECF No, 28, PageID.298, 311-312.

         Furthermore, Sonitrol would be prejudiced if Dobronski were permitted to amend

his complaint this late in the litigation. It bears repeating that “[t]he longer the period of

unexplained delay, the less will be required of the nonmoving party to show prejudice.”

Minor v. Northville Public Schools, 605 F.Supp. at 1201. In Duggins v. Steak 'N Shake,

Inc., 195 F.3d 828, 834 (6th Cir. 1999), the Sixth Circuit, affirming the district court’s

order denying a motion to amend, noted that “[t]he plaintiff was obviously aware of the

basis of the claim for many months,” yet filed the motion after the discovery deadline, and

after a dispositive motion had been filed. Apropos to the present case, the Court

remarked, “There appears to be no justification for the delay, and the plaintiff proposes

none.”

         It is true that the discovery deadline in this case had not quite expired when

Dobronski filed this motion. But the otherwise extraordinary delay must still be weighed

against the prejudice to Sonitrol. This motion was filed less than two weeks before the

close of discovery, and almost a year after Dobronski unarguably had all the facts

necessary to seek an amendment. Dobronski’s proposed amendment includes a change in

the theory for recovery, i.e. that the recipient of the call was A&B Railroad, a law

enforcement entity. This would require significant additional discovery from A&B

Railroad, as well as substituting A&B as the real party in interest, and bringing in counsel


                                               -7-
Case 2:18-cv-11055-MOB-RSW ECF No. 41 filed 04/17/20             PageID.488     Page 8 of 8



for A&B.3

                                 IV.    CONCLUSION

       For the above reasons, Plaintiff Dobronski’s Motion for Leave to Amend

Complaint [ECF No. 25] is DENIED.4

       IT IS SO ORDERED.

                                   s/R. Steven Whalen
                                   R. STEVEN WHALEN
                                   United States Magistrate Judge
Dated: April 17, 2020



                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was sent to parties of record on
April 17, 2020 electronically and/or by U.S. mail.

                                   s/Carolyn M. Ciesla
                                   Case Manager




3
 Pro se Plaintiff Dobronski cannot represent A&B, a corporation, regardless of whether
he is an officer or shareholder of the corporation. “A corporation...must be represented in
court by an attorney and may not be represented by an officer.” Wimberly v. enbridge, 93
F. App’x 22, 23 (6th Cir. 2004)(citing Doherty v. Am. Motors Corp., 728 F.2d 334, 340
(6th Cir. 1984) and Ginger v. Cohn, 426 F.2d 1385, 1386 (6th Cir. 1979)); see also United
States Sec. and Exch. Comm’n v. Merklinger, 2009 WL 3498721 (E.D. Mich. 2009) (LLC
must be represented by counsel).

4
 Since this motion must be denied under the standards set forth in Foman and its
progeny, it is not necessary to address Sonitrol’s arguments concerning standing and
futility at this time.


                                            -8-
